DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 05/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claims 1-25 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the claims:
5. (Currently Amended)	The method of claim 1, wherein the execution thread includes an instruction set architecture (ISA) enqueue (ENQ) instruction that includes an operand defining an address of an accelerator portal, and wherein execution of the ISA ENQ instruction causes the computing platform to:
check if the address is a valid address for an accelerator portal; and
if the address is a valid address for an accelerator portal, write the record including a wrapping key and referencing a request descriptor for an accelerator to the address.
15. (Currently Amended)	 The computer system of claim 11, wherein the multi-core processor has an instruction set architecture (ISA) including an enqueue (ENQ) instruction that 
 	check if the address is a valid address for an accelerator portal; and
if the address is a valid address for an accelerator portal, write the record including a wrapping key and referencing a request descriptor for an accelerator to the address.
18. (Currently Amended)	The computer system of claim 17, wherein the accelerator board or card includes a second memory controller that is communicatively coupled to the system memory, and
wherein data in the one or more buffers in system memory area are read by the second memory controller using direct memory access (DMA) operations.
21. (Currently Amended)	A System on a Chip (SoC) processor comprising:
a plurality of processor cores;
a plurality of processor registers;
an interconnect fabric, communicatively coupled to each processor core;
a memory controller, communicatively coupled to the interconnect fabric and having one or more memory channels;
one or more accelerators, communicatively coupled to the interconnect fabric, each accelerator having one or more functional units; and
at least one request descriptor queue;
wherein the and wherein each of at least a portion of the processor cores has an instruction set architecture (ISA) including an enqueue (ENQ) instruction that, upon execution, causes the processor to:
enqueue a record in a request descriptor queue including a wrapping key and referencing an address of a request descriptor, the request descriptor defining a job to be performed by an accelerator among the one or more accelerators and including information associated with one or more buffers in the system memory to be accessed by the accelerator as part of the job and including a wrapped key; and
wherein the accelerator is configured to,
read the request descriptor referenced in the record from system
memory;
access the wrapping key from the accelerator portal;
generate a decryption key using the wrapping key to unwrap the
wrapped key in the request descriptor;
decrypt encrypted data read from the one or more buffers in the system memory using the decryption key to produce decrypted data; and 
process the decrypted data to perform one of more functions specified by the job.

Allowable Subject Matter
Claims 1-25 are allowed.
   Reason for Allowance 
The invention defined in claims 1, 11 and 21 are not suggested by the prior art of record.
The prior are of record (in particular, Gopal; Vinodh US 20190095343, Blaker, David M. US 20010042210, Sood; Kapil 20180114013, KAMINSKI; Patryk US 20110161620, Aritome; Seiichi US 20100320523, Sierra; Yannick L. US 20200336303, Ching; Chachi US 20160299858, DRYSDALE; TRACY US 20180095750, Busaba; Fadi Y. US 20150378926 and Morris; Brian S. US 20160179679) singly or in combination does not disclose, with respect to independent claim 1 “enqueuing, via execution of an execution thread on one of the plurality of processor cores, a record including a wrapping key and referencing a request descriptor for an accelerator or including a request descriptor for an accelerator including a wrapping key, the request descriptor defining a job to be performed by the accelerator and including information associated with one or more buffers in the system memory to be accessed by the accelerator as part of the job and including a key; and 
using the accelerator to process the job, wherein the accelerator,
generates a decryption key using the wrapping key to unwrap the key in the request descriptor;
decrypts encrypted data read from the one or more buffers in the system
memory using the decryption key to produce decrypted data; and
processes the decrypted data to perform one or more functions.” and similar limitations of independent claims 11 and 21 in combination with the other claimed features as a whole."
Therefore independent claims 1, 11 and 21 are allowed.
Dependent claims 2-10, 12-20 and 22-25 are also allowed based on their dependencies on independent claims 1, 11 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493